Citation Nr: 0604788	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  01-09 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for claimed 
hemorrhoids.  

3.  Entitlement to service connection for claimed disability 
manifested by Candida albicans.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2000 rating decision by the RO.  

In January 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

In February 2006, the undersigned Veterans Law Judge granted 
the veteran's motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT

1.  The veteran currently is shown to have tinnitus that as 
likely as not is related to noise exposure he experienced as 
a pilot in service during World War II.  

2.  The veteran currently is not shown to have the residuals 
of Candida albicans that developed in service or due to risk 
factors demonstrated therein.  

3.  The veteran currently is shown as likely as not to have 
hemorrhoids that developed during service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.159, 3.303 
(2005).  

2.  The veteran is not shown to have a disability manifested 
by Candida albicans due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.159, 3.303 
(2005).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hemorrhoids is due to disease that 
was incurred in service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claims of 
service connection for tinnitus; Candida albicans; and 
hemorrhoids.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in December 2004, the RO informed the 
veteran that in order to establish service connection for a 
particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO notified him that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim which was not in 
possession of the federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in November 
2001 and the Supplemental Statement of the Case (SSOC) issued 
in May 2005, notified the veteran and his representative of 
the evidence needed to establish the benefits sought.  
Indeed, the SOC and the SSOC set forth the relevant text of 
38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service connection 
for.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of those issues.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

The veteran's service medical records are unavailable for 
review.  In July 2005, the National Personnel Records Center 
indicated that they were likely destroyed in the fire at the 
facility in July 1973.  


A.  Tinnitus

The available records show that, during World War II, the 
veteran was pilot and that he flew on combat missions.  

During a VA audiologic examination in March 2005, a review of 
the veteran's claims file was negative for any noise exposure 
or other acoustic trauma after service.  Following the 
examination, he was found to have a moderate to profound 
sensorineural hearing loss in his right ear and a mild to 
severe sensorineural hearing loss in his left ear.  

The examiner concluded that the audiometric test results and 
reported tinnitus were consistent with a history of noise 
exposure and acoustic trauma.  He further concluded that it 
was as likely as not that the veteran's hearing loss and 
tinnitus were associated, at least in part, with such 
exposure.  

Although the veteran's tinnitus was first reported many years 
after service, the circumstances of his service, the lack of 
post-service noise exposure, and the VA examiner's opinion 
place the evidentiary record in relative equipoise in showing 
that the current hearing problems as likely as not are due to 
acoustic trauma during service.  

This is particularly true in a case such as this where the 
veteran's service medical records are unavailable.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for tinnitus is warranted.  


B.  Hemorrhoids

During his hearing in January 2006, the veteran testified 
that his hemorrhoids were primarily the result of long hours 
of flying in service with inadequate bathroom facilities.  

A review of the evidence shows that the veteran has a history 
of hemorrhoids.  A February 1993 records from Manatee 
Memorial Hospital included clinical findings of hemorrhoids 
to support that history.  

While the recent VA examination did not address whether the 
veteran had hemorrhoids due to service, the hearing testimony 
in this regard is sufficient to place the evidence in 
relative equipoise in showing that he has current hemorrhoid 
disability that as likely as not began during service.  

Therefore, after extending the benefit of the doubt to the 
veteran, the Board finds that service connection for 
hemorrhoids is warranted.  


C.  Candida Albicans

During his hearing in January 2006, the veteran testified 
that he developed a Candida infection as a result of eating 
raw vegetables fertilized with human waste while serving in 
Japan.  He stated that he had experienced gastrointestinal 
problems since that time, and that service connection for 
disability manifested by Candida albicans is warranted on 
this basis.  

Although the veteran maintains that he has disability 
manifested by Candida albicans, laboratory tests did not 
confirm the presence of that until September 1995.  Such 
findings suggested that the veteran's health at that time was 
influenced by Candida or yeast overgrowth and could cause 
food sensitivities and poor digestion and assimilation of 
nutrients.  

Despite the abnormal laboratory report, the competent 
evidence of record does not show that any Candida overgrowth 
developed in service or due to claimed exposure in service.  

Rather, the medical evidence submitted by the veteran 
establishes that the Candida albicans was due to "conditions 
that foster[ed] the overgrowth of yeast [that could] be 
traced to back to modern day dietary and medical practices."  
In particular, the submitted information identified practices 
such as the extensive use of antibiotics and a diet high in 
sugar and fat as being "major risk factors in yeast 
overgrowth."  

Although the veteran contends that he has manifestations of 
Candida infection due to service, it must be emphasized that 
he is not qualified to render such an opinion.  Espiritu.  
Absent any competent evidence of current disability due to 
service, service connection must be denied.  



ORDER

Service connection for tinnitus is granted.  

Service connection for hemorrhoids is granted.  

Service connection for disability manifested by Candida 
albicans is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


